Citation Nr: 9912442	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to February 1969.  He was discharged Under Honorable 
Conditions.  His military occupation was supplyman, he had 
over 11 months of foreign and/or sea duty, and he had 16 days 
time lost (non-pay period) for 2 separate periods, from 
February 9-13, 1968, and from May 20-30, 1968.  His last duty 
assignment was with the 148th Supply and Service Company, in 
the Republic of South Vietnam.  He has no awards or 
decorations specific to combat.  His Reenlistment Code was 
RE-3B (individuals who have time lost during their last 
period of service, ineligible for enlistment unless a waiver 
is granted).  Eight years of civilian education was shown.  
(DD 214).

Service connection was denied for a personality disorder in 
September 1970, and April 1973.  The veteran filed a claim 
for delayed stress in March 1981.  He failed to appear for 
psychiatric examination in July 1981, and the claim was 
denied on that basis.  A claim for a nervous condition was 
filed in October 1988.  In March 1989 the veteran was 
informed that because he failed to report for a scheduled 
examination, there would be no further action on his claim 
until he contacted the RO.  Received in March 1990 were the 
veteran's request that his claim for PTSD be reopened.  In 
April 1990 the RO, by letter, requested that the veteran 
provide additional information in regard to his claim.  There 
was no response.

This claim arises from the veteran's request for disability 
benefits in January 1995, a rating action in December 1996, 
and the veteran's notice of disagreement (NOD) in January 
1997, and substantive appeal/hearing testimony in June 1997.

The Board notes that the veteran referred to schizophrenia 
and delayed distress syndrome in his January 1995 claim.  
Later in January 1995 the RO requested by letter that the 
veteran provide additional information concerning his claim 
for PTSD, and he replied in February 1995.  The rating action 
in December 1996 only addressed PTSD for compensation benefit 
purposes, although schizophrenia was shown as a non-service 
connected disability for pension purposes.  Schizophrenia and 
PTSD are separate and distinct psychiatric disorders, and the 
only issue that has been developed for appeal is service 
connection for PTSD.  38 C.F.R. § 20.200 (1998).  The RO 
should contact the veteran to determine whether in fact he is 
also seeking service connection for schizophrenia.


FINDINGS OF FACT

1.  The veteran served in the Republic of South Vietnam in a 
supply company for approximately 11 months; he received no 
combat awards or decorations.

2.  The veteran abused alcohol and drugs prior to service, 
and did start high school. 

3.  The veteran did not engage in combat with the enemy, and 
his accounts of stressors are self-contradicted.

4.  Post service, the veteran has abused alcohol and a 
variety of drugs, served time in jail, and been shot and 
stabbed; post-service psychiatric diagnoses for the veteran 
include various personality disorders, OBS (organic brain 
syndrome), stress disorder, and schizophrenia.

5.  There is no competent medical diagnosis of PTSD for the 
veteran.


CONCLUSION OF LAW

The appellant's claim for service connection for post-
traumatic stress disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.


Factual Background

Service medical records for the veteran show that he received 
treatment at the post dispensary in Fort Lee, Virginia, in 
late April 1968.  When treated for a cold in July 1968 he had 
an APO address.  On separation examination in January 1969, 
the veteran reported in his Report of Medical History, having 
or having had nervous trouble, drug or narcotic habit, and 
excessive drinking habit.  He indicated that he had 
difficulty with school studies or teachers, "[b]ecause 
sometimes they were wrong had a bad temper always fighting."  
In the physician's summary it was noted that he had smoked 
and drank heavily in RVN (Republic of Vietnam), no drug use.

The veteran, in his original application for VA disability 
benefits, in March 1969, did not report any psychiatric 
problems or mental condition.  In an application for 
disability benefits in July 1970 the veteran reported "OBS 
for psychosis-7-21-70."

VA doctor's progress notes show hospitalization and treatment 
for the veteran in July and August 1970.  History, as 
provided by the veteran, noted 1 year of combat duty in 
Vietnam.  He related a drinking problem since age 11 or 13, 
drinking heavily in the service and becoming very explosive 
and fighting but it was not necessary for him to be drinking 
to fight.  He denied drug use in Vietnam, except for 
marijuana, and stated that his present trouble started when 
he saw seven of his friends killed and had to help carry 
their bodies away while in combat.  

It was recorded that he was seen 3 nights before hospital 
admission, having been brought in by the police.  At the time 
he was actively hallucinating, thinking the police were Viet 
Cong.  He was given Thorazine and quieted down.  Since 
admission to the hospital, for the first 2 weeks, he was been 
extremely agitated, nervous and uncooperative.  He seemed to 
look for fights and was uncooperative on the ward.  He had 
improved and showed some insight.  He received psychotherapy 
primarily along a behavior role trying to modify his behavior 
to where he could function in society.  It was not felt that 
he had any significant chronic brain damage at the time.  The 
diagnoses were passive-aggressive type personality disorder, 
and alcohol addiction.

The veteran was hospitalized in February and March 1973, for 
gastrointestinal and cardiovascular problems.  He was noted 
to be a heavy abuser of alcohol, and his medical problems 
included ulnar nerve palsy secondary to a gunshot wound to 
the left hand.  The pertinent diagnoses were alcoholism, and 
sociopathic personality disorder.

In a statement in March 1973, the veteran requested 
reconsideration of his claim for a nervous condition, and 
also felt that his peptic ulcer and injury to left hand were 
incurred in military service.

When the veteran applied for education benefits in May 1972 
he did not report any reserve service.  He applied for VA 
education benefits in February 1974, noting completion of the 
10th grade, with no high school diploma or equivalency 
diploma.  He was pursuing a high school diploma.  When he 
applied for benefits in June 1975, he showed a 10th grade 
education, with no high school diploma or equivalency 
diploma.  He also did not show any current reserve duty.  
When he applied for a change of program in April 1977 he 
noted Army Reserve, with no date duty began.  He received VA 
counseling in August 1977 due to a second or subsequent 
change in program.  His ultimate goal was Associate Degree.  

The veteran was seen by the VA for foot problems in January 
1980, reported a drinking problems, and that his nervous 
problem began in Vietnam.  The assessment was probably an 
adjustment problem at this time.

There are VA medical certificates, variously dated in 1981, 
with diagnoses of alcohol and drug abuse, character disorder, 
inadequate personality, and delayed stress reaction.

When the veteran applied for disability benefits in October 
1988 he reported that his nervous condition began during his 
tour as an 18 year old in Vietnam, that he was discharged due 
to extreme nervous condition, and that after discharge he was 
hospitalized for "condition" for 3 months.  In the area for 
reporting treatment while in service, the veteran wrote that 
he "was not treated because my problem was not identified as 
nervous condition."  He also reported a high school 
education (GED), and 2 years of college.  

Received in December 1988 was a psychiatric evaluation in 
March 1988, at a parole outpatient clinic, noted that in the 
past the veteran had used such drugs such as heroin, cocaine, 
acid, marijuana, and he drank heavily.  Hospitalization in 
different psychiatric hospitals for detoxification was noted.  
It was recorded that he was in Vietnam for 1 year for 1968 to 
1969, with a general discharge under honorable conditions.  
His history included rape, burglary, shoplifting, and 
robbery.  He had spent 5 years and 11 months in prison.  

On mental status examination he was confused, vague, 
apathetic, very tearful and depressed.  He alleged hearing 
voices.  He was well oriented to time, place and person.  He 
had poor memory, lacked insight and his judgment was 
impaired.  The diagnoses were organic brain syndrome, 
multiple drug and alcohol abuse, R/O (rule out) 
schizophrenia, chronic paranoid type.  

Received in support of the veteran's claim in January 1989, 
were a host of private records associated with evaluation of 
the veteran for clinic treatment and SSI (Supplemental 
Security Income) benefits, variously dated in 1987 and 1988.  
A daily activities questionnaire, filled out by a third 
party, in December 1987, in an area concerning concentration, 
noted that the veteran could not concentrate because of "bad 
memories" of prison.  He was stabbed in prison and "is 
still shaken from the experience."  It was noted that the 
veteran was paranoid and felt that people were out to harm 
him.  

A clinic treatment plan, dated in January 1988, noted that 
the veteran reported a 10 year history of mental problems 
with complaints of paranoid feelings, irritability and 
decrease in energy.  Records associated with Social Security 
Administration (SSA) benefits show that in January 1988 the 
veteran reported attempted suicide while in prison in the mid 
1980's, "because I though it was best and the voices to me 
to."  A community homeless outreach intake and assessment 
form, completed in January 1988, noted that the veteran's 
lung were punctured by a stab wound, and he had a long 
history of mental illness, with attempted suicide and history 
of prison.  

An initial adult evaluation form completed in February 1988, 
noted that the veteran had extreme anxiety, paranoid traits, 
and was extremely violent, doing what the voices tell him 
without remorse.

Mental disorder evaluation, apparently performed in December 
1987 and March 1988, noted that he lacked social skills, was 
suspicious of people, and had problems concentrating.  He 
reported extreme depression, and continual auditory 
hallucinations, voices telling him "bad things" about 
himself.  It was recorded that 6 years in prison had left him 
paralyzed with fears that causes him to withdraw and isolate.  
He reported that his mental problems began after he was 
discharged from the armed forces, and served in Vietnam.  He 
reported that "I tried everything to keep from hearing the 
things in my head.  Drinking and drugs didn't help much.  The 
voices still ordered me to do bad things."  He was 
imprisoned in 1982 and was give psychotropic medication and 
treated for schizophrenia.  He attempted suicide while 
imprisoned and was stabbed.  He had experienced trouble with 
the law since coming home from Vietnam.  He exhibited anxiety 
and depression, reported auditory hallucinations and felt 
persecuted and that memories of Vietnam "hurt me to think 
about it."  The Axis I diagnosis was schizophrenia.

A treatment plan review in August 1988 showed no change in 
the veteran's symptoms.

The veteran was hospitalized at a VA medical facility in 
September 1991, on referral after recent incarceration.  He 
had been released from jail in August 1991 for cocaine 
possession, and has since used up to $150 per day in crack 
cocaine.  He was noncompliant with psychotropic medication, 
and had recurrence of auditory hallucinations.  The onset of 
the auditory hallucination was reported to be 1969, and it 
was noted that he was a very poor historian and no records 
were available.  Hospitalizations in 1969, 1973, and 1983 
were noted.  He had a history of head injury and loss of 
consciousness in 1978.  He had abused marijuana, LSD 
(lysergic acid diethylamide) and hashish in the past, heroin 
in 1968 and 1969, and LSD for approximately 4 years in the 
past.  He also abused PCP (parachlorophenate) in the past for 
3 years.  It was recorded that he had a high school 
education, 2 years of college, and was a Vietnam combat Army 
veteran.  A clinic progress note indicated that he reported 
being in the Army reserve from 1972 to 1979.  The Axis I 
discharge diagnoses were chronic paranoid schizophrenia, and 
poly-substance dependence including alcohol, cocaine and 
marijuana.

The RO, in a letter to the veteran dated in January 1995, 
requested that he provide additional information in regard to 
his PTSD claim, such as the dates, and places of his military 
assignments, the experiences he found upsetting, to include 
the date and place the event occurred, how long the event 
lasted and his role in the event.  

The veteran's response to the request for Vietnam experience 
information, in February 1995, was to the effect that "[i]n 
1968 in Vietnam motor rounds (gunfire) saw best friend killed 
gave me a nerve problem cause me to go on drugs and alcohol.  
Cause a family separation.  My behavior was very assaultive 
very abusive.  I was always in and out of jail.  I had 
nightmares."  He reported that he was presently on 
medication, could never hold a job due to "outbursts," and 
his duties in Vietnam were supply, engineering and infantry.  
His most upset time during Vietnam was "to much killing and 
being put out and don't know why."  He reported that he had 
worked at a VA hospital before service, and had no real job 
after service.  

The veteran was admitted to a VA medical facility in January 
1996 complaining of wanting to kill himself or somebody else, 
and hearing voices.  He was taking no medication.  He stated 
that he had been using cocaine the last 4 days, and using 
marijuana.  When discharged at his own request, in February 
1996, the Axis I diagnoses were schizoaffective disorder, and 
poly substance dependence.  He was rehospitalized several 
days later in February 1996, for just a few days, complaining 
of suicidal ideation.  The Axis I diagnosis were cocaine 
dependence, and schizoaffective disorder, and the Axis II 
diagnosis was antisocial personality disorder.  In mid-
February he was again hospitalized as he was under pressure 
from owing money to drug dealers.  He stayed a few days and 
was administratively discharged.  The discharge diagnosis was 
schizoaffective disorder versus paranoid schizophrenia versus 
severe personality disorder.  The Axis II diagnosis was 
sociaopathy and drug abuse.  He manipulated readmission later 
in February, by an alleged suicide attempt.  He complained of 
flashbacks from Vietnam.  It was recorded that he was in 
prison in the 1980's for murder, and later for drugs.  He had 
been living off SSI and selling drugs.  He used angel dust, 
marijuana, cocaine, PCP, hash, and alcohol, since he was 
eight and one-half years old.  When released in March 1996, 
the Axis I diagnosis was probable schizophrenia, paranoid 
type, although not with delusions.  The Axis II diagnosis was 
definitely an antisocial personality disorder and definitely 
psychosis associated with poly-drug abuse, probably cocaine, 
more than others.  The above hospitalization were 
characterized by the veteran's abusive, threatening and 
aggressive behavior.

The veteran was provided neurological examination of the left 
hand in October 1996.  At that time he reported that he 
sustained a gunshot wound from a .45 caliber pistol, in 1971 
or 1972, with the bullet entering into the volar surface of 
the forearm and exiting the medial surface just below the 
elbow.  He had been told there was nerve damage, with reduced 
strength and grip in the left hand.  

VA psychiatric examination was also conducted in October 
1996.  At that time the veteran's claims file was reviewed.  
The veteran reported serving in Vietnam from 1968 to 1969, 
assigned as a supply clerk and supply truck driver.  He 
admitted that the only combat exposure he had was when he was 
the base camp and was subjected to enemy mortar and rocket 
shelling.  He was not wounded and did not witness any 
casualties.  He denied any history of traumatic experiences 
of recurring symptoms of traumatic events.  He was a poor 
historian, admitted to a history of psychiatric treatment and 
hospitalizations.  

The veteran admitted a history of alcoholism since age 12.  
He was a daily drinker, had withdrawal tremors, alcoholic 
blackouts, and drunk in public arrests.  He admitted to use 
of a variety of street drugs, and serving time in jail and 
prison mostly for drug offenses.  He stated that he had been 
in and out of jail and prison since 1969.  He claimed he 
obtained a GED after service, and attended 2 years of 
college.

The October 1996 psychiatric examination Axis I diagnoses 
were schizophrenic disorder, residual type, and poly 
substance abuse.

Associated with the October 1996 psychiatric examination were 
psychological test results, the veteran's list of stressors, 
and a statement by a licensed clinical social worker (LCSW), 
all dated in October 1996.  MMPI-2 (Minnesota Multiphasic 
Personality Inventory) test results, according to a staff 
psychologist, showed items in an exaggerated manner, 
endorsing a wide variety of inconsistent symptoms and 
attitudes.  The examiner indicated that the results may stem 
from a number of factors that include falsely claiming 
psychological problems, low reading level, a plea for help, 
or a confused state.  The resulting MMPI-2 profile was not a 
valid indication of the veteran's personality and symptoms.  
Hand written on the test results was the admonition that this 
MMPI-2 was "not valid due to exaggerated or distressed 
responding."  

The above staff psychologist indicated that the Mississippi 
scale for PTSD results should be viewed with caution in light 
of the invalidity of the MMPI-2 testing.  The veteran's 
overall scale score was 129, which was "well above" the 
empirically-established cut-off for PTSD (107).  Results 
suggested the veteran met the diagnostic criteria for post-
traumatic stress disorder.  He admitted suffering from a 
number of PTSD symptoms including nightmares, heightened 
startle response, emotional "dyscontrol," depression, sleep 
disturbances, substance abuse, trouble holding a job, memory 
and concentration difficulties, avoidance of situations that 
remind him of the military, and alienation from family and 
friends.  

The veteran completed a form concerning his stressors in 
service.  In the area for relating combat experience, 
including dates, location, types of assignments and duties, 
unit and sector in Vietnam, and whether combat was 
intermittent or continuous.  The veteran responded that he 
was in Vietnam 10 months, and discharged due to inability to 
adapt to military life.  He reported being a supply engineer 
and supply truck driver in Nah Trang.  He denied combat but 
noted that the camp was under frequent mortar attacks and 
that he was there during the Tet offensive in 1968.  He 
showed no physical exposure to enemy fire.  Hospitalization 
for 1 month, in an alcohol/drug rehabilitation program, after 
discharge from service, was noted.  The veteran noted that 
his discharge was honorable but he was "unable to adapt-
(psychiatric)."

An L.C.S.W., also in October 1996, reported that the veteran 
was oriented during the short time they talked.  The examiner 
could sense that he was unstable and could easily be 
agitated.  Given his background, "this was not surprising."  
The examiner could only speculate that his Vietnam 
experiences exacerbated whatever underlying psychological 
problems were already present.  No information was obtained 
about drug or alcohol use, with the examiner noting that "he 
must have had a problem because he was sent for 
rehabilitation while still in the military and considered not 
adaptable to military life."

The veteran, in hearing testimony in June 1997, reported that 
in Vietnam during the Tet offensive in 1968 his job was 
supply clerk, and supply truck driver.  He would sometimes 
have to go out in the field, and he experienced mortar 
rounds, saw choppers fall out of the sky, and he "seen 
peoples die."  His body was not injured in Vietnam, but "I 
do feel like my mind was."  In Vietnam he was told he was 
being put out of service for inability to adapt to the 
military.  He pointed out that he adapted to basic, AIT 
(advanced infantry training), and Vietnam, Transcript (T.) 
pp. 1 and 2.  After the military his life was destroyed, his 
wife and children left him because they were afraid of him.  
He was a violent person and was hospitalized at a VA facility 
shortly after service.  He had bad hypertension and had 
gotten hooked on marijuana and alcohol in Vietnam, T. p. 2.  
He reported sleep problems, and nightmares about Vietnam and 
about his family leaving him.  He still heard mortar rounds, 
and saw people getting killed.  July 4th aggravated him, T. 
p. 4.

The veteran reported going back to the VA hospital to get his 
pre-service job back but was denied and told he was a "baby-
killer and need help, that I was sick."  He stated that he 
quit school in the 7th grade, did not his GED, and only went 
to school for the money, T. p. 4. He reported that he was in 
the reserves in Tennessee for a year or two with several 
periods of active duty for training.  He denied any 
examination for the reserves, T. pp. 8 and 9.

A progress note dated in June 1997 showed the veteran to be 
confused, paranoid, and abusive to VA personnel, requiring 
escort by VA police.


Analysis

For the limited purpose of determining whether a claim is 
well grounded, evidentiary assertions must be accepted as 
true.  Normally, the Board would have to accept the veteran's 
assertions that he experienced traumatic events in service 
for purposes of determining whether his claim is well-
grounded; however, in this instance the veteran has self-
contradicted his alleged recitations of traumatic events so 
often that, along with his post-service drug use, behavior, 
and psychosis, they now stand as incredible, and the Board 
would further observe that if it were necessary to reach a 
merits determination, the Board would hold that the veteran 
is not a credible historian in regard to the alleged events 
in service.  In Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), the Court held that credibility can be impeached 
generally by a showing of:  "interest, bias, inconsistent 
statements, or, to a certain extent, bad character."  

Although the veteran served in Vietnam, there is no evidence 
that he "engaged in combat with the enemy," and more 
recently his claims of combat have given way to complaints of 
having been subjected to mortar and/or rocket fire on 
occasion.  His alleged "stressors" have changed from seeing 
friends killed to not witnessing any casualties, and denying 
any history of traumatic experiences or recurring symptoms of 
traumatic events.  It is for consideration that his 
allegations of traumatic combat stressors have apparently 
been rejected by a mental health professional, as there has 
never been a diagnosis of PTSD for the veteran.  He reports 
he was in Vietnam for the 1968 Tet offensive but his service 
medical records show he was in Fort Lee Virginia in April 
1968.  When he alleged flashbacks and nightmares he never 
described any traumatic event from service as the basis for 
that experience.  The closest the record comes to a diagnosis 
of PTSD for the veteran, is the Mississippi scale test 
results in October 1996, which show that the veteran met the 
diagnostic criteria for PTSD, but the examiner pointed out 
that because of the invalid MMPI-2 test results, the results 
of the Mississippi scale should be viewed with caution.  In 
other words, the results were questionable.  Further, the 
psychiatric examination in October 1996 resulted in diagnoses 
of a psychosis and drug abuse, not PTSD.  

The Board also points out the mere diagnosis of PTSD for the 
veteran would not automatically confer a relationship to 
service, where the veteran was a supply clerk.  Post-service 
the veteran has been a heavy drug user and drug dealer, and 
traumatic events include being shot with a .45, stabbed in 
the chest, and incarcerated in prison.  There would have to 
be a medical determination as to nexus to service.  It has 
been noted that the veteran could not concentrate because of 
"bad memories" of prison, that he was stabbed in prison and 
"is still shaken from the experience," and 6 years in 
prison had left him paralyzed with fears that causes him to 
withdraw and isolate.  Considering the above along with 
numerous diagnosis of personality disorder, the veteran's 
drug and alcohol abuse that go back to long before service, 
and at least one diagnosis where his psychosis is related to 
his substance abuse, nexus to service is problematic.

In regard to the veteran's contentions, however sincere they 
might be, he has not submitted any medical evidence showing 
that he has PTSD, and the veteran himself is not shown to 
possess the medical expertise to determine the etiology of 
his various medical symptoms or their relationship to 
service, and his claims of medical causation and diagnosis 
are of no probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As to the first element for a well-grounded claim, as noted 
above, there is no competent medical evidence of PTSD.  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992) 
("there must be evidence both of a service-connected disease 
or injury and a present disability which is attributable to 
such disease or injury").  Here, there is no post-service 
diagnosis of PTSD, and the claim is not well-grounded.  

In passing, the Board notes reference by the veteran to duty 
in the Army reserve sometime in the 1970's, which is not 
otherwise supported by the evidence of record.  The veteran's 
testimony about the reserves in June 1997 contradicted other 
evidence in file, and absent any contention that Army reserve 
records contain any material bearing on his PTSD claim, the 
Board does not feel compelled to invent a duty to assist.  
Gregory v. Brown, 8 Vet.App. 563 (1996) (The submission of a 
well-grounded claim is "a prerequisite to the triggering of 
the duty-to-assist obligation under [38 U.S.C. § 5107(a)]."  
Epps v. Gober, 126F.3rd 1464, 1468 (Fed. Cir. 1997)  In 
regard to the SSI benefits, it appears that material 
associated with the claim for that benefit is, for the most 
part, already of record.  Further, there has been not any 
contention that the SSA material would have a bearing on the 
veteran's claim.  Brock v. Brown, 10 Vet. App. 155 (1997).

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet her initial burden, 
however, her claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


ORDER

As the appellant's claim for service connection for PTSD is 
not well-grounded, it is denied.



		
	Michael A. Pappas 
	Acting Member, Board of Veterans' Appeals



 

